Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 February 18, 2016

The Court of Appeals hereby passes the following order:

A15A2109. THE PEACHTREE RESIDENCES UNIT OWNERS’
    ASSOCIATION, INC. v. ALLAN CARTER, et al.

       After a bench trial, the trial court entered judgment in favor of The Peachtree
Residences Unit Owners’ Association in the amount of $14,160.31 and in favor of
Defendants Allan Carter and Jean Lopez on their counterclaim in the amount of
$3,500. The Peachtree Residences Unit Owners’ Association filed a notice of appeal
seeking to directly appeal the judgment entered on the defendants’ counterclaim. We
lack jurisdiction.

       Where the amount of judgment is $10,000.00 or less, an application for
discretionary appeal is required. OCGA § 5-6-35 (a) (6) and (b); Ca-Shar v.
McKesson Corp., 204 Ga. App. 865 (420 SE2d 810) (1992). “A judgment on a
counterclaim is subject to [the] discretionary appeal provision, and when it is the
focus of the appeal, it may be evaluated independently from the original complaint
for the purpose of applicability of OCGA § 5-6-35 (a) (6).” Harpagon Co., LLC v.
Davis, 283 Ga. 410, 411 (658 SE2d 633) (2008). Because the appellant failed to
follow the proper procedure here, its appeal is hereby DISMISSED for lack of
jurisdiction. Hill v. Rose Electric Co., 220 Ga. App. 603 (469 SE2d 844) (1996).

                                       Court of Appeals of the State of Georgia
                                                                            02/18/2016
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.